DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 19 (renumbered as 1-14) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8 and 15.  Specifically, the prior art does not teach the features of claim limitations that include for a received query including a condition on one or more values from a column of a database table, determining that the values from the column are divided into a plurality of data zones, and that a sorted dictionary includes an ordered arrangement of the values from the column wherein an ordinal is assigned to each value of the sorted dictionary, and wherein the values of the sorted dictionary are arranged from least to greatest; determining a min value and a max value from a satisfaction array that indicates which values satisfy the condition are determined, identifying ordinals that correspond to the minimum value and the maximum values for each zone; determining from the satisfaction array, one or more qualified zones based on values in the satisfaction array between the ordinals indicate the condition is satisfied by the corresponding value in the satisfaction array; the values of the qualified zones are then evaluated to determine a result of the query or the similar limitations in combination with the other limitations as recited in context of claims 1, 8 and 15. 

In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the system and method for accelerating query processing with zone map enhancements by classifying data zones based on the zone metadata to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 8 and 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157